Case: 22-10585         Document: 00516573364             Page: 1      Date Filed: 12/09/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                                United States Court of Appeals
                                                                                         Fifth Circuit
                                       No. 22-10585
                                     Summary Calendar                                  FILED
                                                                               December 9, 2022
                                                                                  Lyle W. Cayce
   United States of America,                                                           Clerk

                                                                      Plaintiff—Appellee,

                                             versus

   David Arroyo-Ramon,

                                                                  Defendant—Appellant.


                      Appeal from the United States District Court
                          for the Northern District of Texas
                                USDC No. 4:22-CR-14-1


   Before Davis, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          David Arroyo-Ramon appeals his conviction and sentence for illegal
   reentry after deportation in violation of 8 U.S.C. § 1326(a) and (b)(1). He
   argues that treating a prior felony conviction that increases the statutory
   maximum under § 1326(b) as a sentencing factor, rather than a separate
   element of the offense, violates the Constitution. He also argues that, for that



          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-10585       Document: 00516573364         Page: 2   Date Filed: 12/09/2022




                                    No. 22-10585


   same reason, his two-year term of supervised release is unlawful. Arroyo-
   Ramon concedes that his arguments are foreclosed and indicates that he
   wishes to preserve them for further review. The Government has filed an
   unopposed motion for summary affirmance or, alternatively, for an extension
   of time to file a brief.
          The parties are correct that the issues raised on appeal are foreclosed
   by Almendarez-Torres v. United States, 523 U.S. 224 (1998). See United States
   v. Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019); United States v. Wallace, 759
   F.3d 486, 497 (5th Cir. 2014). Summary affirmance is therefore appropriate.
   See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, the Government’s alternative motion for an extension of time
   to file a brief is DENIED, and the district court’s judgment is
   AFFIRMED.




                                         2